        Case 2:19-cv-00169-TSZ Document 41 Filed 08/18/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                          AUG 18 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
MICHAEL S. WAMPOLD; DINA L.                    No.    19-35972
WAMPOLD, husband and wife and the
marital community composed thereof,            D.C. No. 2:19-cv-00169-TSZ
                                               Western District of Washington,
                Plaintiffs-Appellants,         Seattle

 v.                                            ORDER

SAFECO INSURANCE COMPANY OF
AMERICA, a non-Washington corporation,

                Defendant-Appellee.

      The court finds this case suitable for decision without oral argument. This

case shall be submitted on the briefs and record, without oral argument, on Friday,

September 4, 2020, in Seattle, Washington. Fed. R. App. P. 34(a).


                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT


                                                By: Omar Cubillos
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
